



COURT OF APPEAL FOR ONTARIO

CITATION:
Martin v. 2064324
    Ontario Inc. (Freeze Night Club), 2013 ONCA 19

DATE: 20130117

DOCKET: C54832

Cronk, Epstein and Pepall JJ.A.

BETWEEN

Paul Martin and Cecile Martin

Plaintiffs (Respondents in
  Appeal)

and

2064324 Ontario Inc. c.o.b. as Freeze Night Club, 2028260 Ontario Limited, c.o.b. as Freeze Night Club, John Doe, Robert Doe, 1078976 Ontario Inc.and
Certas Direct Insurance Company

Defendant (Appellant in Appeal)

Ryan M. Naimark, for the appellant

Sergio Grillone, for the respondents

Heard: September 4, 2012

On appeal from the order of Justice Douglas K. Gray of
    the Superior Court of Justice, dated December 5, 2011, with reasons reported at
    2011 ONSC 7145.

Cronk J.A.:

I.        Introduction

[1]

This appeal concerns the entitlement of the respondent, Paul Martin, to no-fault
    statutory accident benefits (SABs) and indemnity for damages for personal
    injuries from his automobile insurer, the appellant Certas Direct Insurance
    Company (Certas).

[2]

Mr. Martin alleges that as he was loading his car in a parking lot after
    leaving work at a Toronto night club, he was assaulted by two unknown
    assailants in a parking lot, driven a few blocks away in his own vehicle,
    further assaulted, and ultimately abandoned by his attackers.  He alleges that
    he suffered ongoing injuries and loss of income as a result of the assaults. 
    He claimed against Certas for SABs and indemnity under the unidentified,
    uninsured and underinsured coverage provisions of his motor vehicle liability
    insurance policy.  Certas denied both claims.

[3]

Mr. Martin eventually sued Certas and others in respect of his
    injuries.  On a summary judgment motion brought by Certas, the motion judge declared
    that: (1) Mr. Martin is entitled to SABs because he was injured as a result of an
    accident within the meaning of s. 2(1) of the
Statutory Accident Benefits
    Schedule  Accidents on or after November 1, 1996
under O. Reg. 403/96
    (the 1996 Schedule)
[1]
to the
Insurance Act
, R.S.O. 1990, c. I.8 (the Act); and (2) Mr.
    Martins injuries arose directly or indirectly from the use [or] operation of his
    automobile as contemplated in s. 239(1) of the [Act], thus triggering the
    indemnity provisions of the Certas policy.  Certas appeals both holdings.

[4]

For the reasons that follow, I would allow the appeal in part.

II.       Background Facts

(1)

The Incident

[5]

Mr. Martin is a part-time audio technician.  At approximately 2:20 a.m.
    on April 23, 2005, as he was loading his car in a parking lot after finishing work
    at a Toronto night club, a man approached him and asked if he had any cigarettes. 
    When Mr. Martin replied that he did not, the man pushed Mr. Martin up against
    his own vehicle.  A second man approached Mr. Martin from behind and put what
    Mr. Martin believed to be a gun to the back of Mr. Martins neck.  The two
    assailants sprayed Mr. Martin with pepper spray, pushed him to the ground while
    they searched him for money and valuables, and eventually forced him into the
    trunk of his car.

[6]

The assailants attempted to drive away in Mr. Martins car, while Mr.
    Martin was still in the trunk.  However, when they had difficulty working the
    cars standard transmission, they forced Mr. Martin into the front seat of the
    car, demanding that he assist them with shifting the gears.  While Mr. Martin
    was doing so, one of the men continued to hit him on the back of the head.

[7]

The two thugs then drove to another parking lot, forced Mr. Martin out
    of the car, and again assaulted him by pushing his head to the ground and
    kicking his chest and side.  One of the two men also struck each of Mr.
    Martins fingers, breaking them, with a blunt object.

[8]

The perpetrators got back into Mr. Martins car, leaving Mr. Martin on
    the ground, and drove off.  As they were leaving, they drove over Mr. Martins
    right foot.  The car then stalled and the men got out of the vehicle, pepper-sprayed
    Mr. Martin again, and fled.

[9]

After about 15 or 20 minutes, Mr. Martin found running water and was
    able to rinse the pepper spray from his eyes.  When he noticed his car parked
    nearby, he drove to a hotel.  The police and an ambulance were called, and Mr.
    Martin was taken to the hospital.

[10]

Mr.
    Martin alleges that as a result of the assaults, he sustained numerous on-going
    injuries, including fractures to his hands, lacerations and contusions to his
    head (including a head injury when his head struck the trunk of his car),
    injuries to his right foot and right knee, torn muscles and tendons throughout
    his body and psychological harm, including depression and anxiety.

(2)

Summary Judgment Motion

[11]

Mr.
    Martins car was insured by Certas under a standard motor vehicle liability
    insurance policy.  After the assaults, Mr. Martin submitted claims to Certas
    for SABs and for indemnity under the unidentified, uninsured and underinsured
    coverage provisions of the policy.  As I have said, Certas denied both claims.

[12]

Mr.
    Martin and his mother sued the owners of the night club, Mr. Martins
    unidentified assailants and Certas.  As against Certas, Mr. Martin claimed payment
    of various past, on-going and future SABs and indemnity under the Certas policy
    for damages arising from his injuries.

[13]

Certas
    defended Mr. Martins claims, denying: (1) that Mr. Martin was involved in an accident
    as defined under s. 2(1) of the 1996 Schedule; and (2) that Mr. Martins injuries
    were caused by the use or operation of an automobile, within the meaning of s.
    239(1)(a) of the Act.

[14]

In
    November 2010, Certas moved for summary judgment in the form of an order
    dismissing the action as against it.  The parties agreed that the record
    permitted a full appreciation of the evidence and the issues required to make
    dispositive findings by way of summary judgment, thus positioning the motion
    judge to determine Certass motion on the merits, without the necessity of a
    trial: see
Combined Air Mechanical Services
    Inc. v. Flesch
,
2011 ONCA
    764, 108 O.R. (3d) 1, leave to appeal to S.C.C. granted, [2012] S.C.C.A. No.
    48.

[15]

By
    order dated December 5, 2011, the motion judge denied Certass motion and granted
    declarations that Mr. Martin was injured as a result of an accident, as
    defined in the 1996 Schedule, and that his injuries arose directly or indirectly
    from the use [or] operation of his automobile, as contemplated in s. 239(1)[a]
    of the [Act].

III.      Issues

[16]

There
    are two issues on appeal:

(1)

Did the
    motion judge err by holding that Mr. Martin was injured as a result of an accident,
    as defined in the 1996 Schedule?

(2)

Did the
    motion judge err by holding that Mr. Martins injuries arose directly or
    indirectly from the use [or] operation of his automobile, within the meaning
    of s. 239(1)(a) of the Act?

IV.     Analysis

(1)

Relevant Legislative Provisions

[17]

At
    the time of the assaults on Mr. Martin, s. 2(1) of the 1996 Schedule defined
    the word accident, in part, as an incident in which the use or operation of
    an automobile
directly causes
an impairment (emphasis added).  The
    predecessor version of the 1996 Schedule contained a more expansive definition
    of accident.  Section 1 of the
Statutory Accident Benefits Schedule 
    Accidents after December 31, 1993 and before November 1, 1996
, O. Reg.
    776/93, defined accident as an incident in which,
directly or indirectly
,
    the use or operation of an automobile causes an impairment (emphasis added). 
    However, in 1996, this schedule was amended to delete the words or indirectly.

[18]

Section
    239(1) of the Act deals with indemnity coverage under the standard form of
    motor vehicle liability insurance policy in use in Ontario.  It provides:

239.   (1)     Subject to section 240, every contract evidenced
    by an owners policy insures the person named therein, and every other person
    who with the named persons consent drives, or is an occupant of, an automobile
    owned by the insured named in the contract and within the description or definition
    thereof in the contract, against liability imposed by law upon the insured
    named in the contract or that other person for loss or damage,

(a)
arising
    from the ownership or directly or indirectly from the use or operation of any
    such automobile
; and

(b) resulting
    from bodily injury to or the death of any person and damage to property.

[Emphasis added.]

[19]

Like
    the motion judge, I will first address whether the use or operation of an
    automobile directly cause[d] Mr. Martins injuries, within the meaning of the
    word accident under the 1996 Schedule.  As the motion judge observed, at
    para. 31, if liability for SABs under the 1996 Schedule is established, the
    insurers coverage liability must also be considered to have been established
    under [the broader language of s. 239(1)(a) of the Act].

(2)

Was Mr. Martin Injured as the
    Result of an Accident?

(a)

Motion Judges Ruling

[20]

Certas argued before the motion judge that the assaults by the two
    unknown assailants, rather than the use or operation of an automobile, caused Mr.
    Martins injuries.  Certas asserted that because Mr. Martin therefore failed to
    demonstrate that his injuries resulted from an accident as defined in s. 2(1)
    of the 1996 Schedule, he was ineligible to receive SABs.

[21]

Mr.
    Martin countered that to meet the definition of accident under the 1996
    Schedule, it was necessary only to establish that an injury arose out of the
    use or operation of a motor vehicle.  This test was met here, he claimed, since
    his own motor vehicle was used by his assailants during the course of
    continuing assaults: some of the assaults occurred inside the vehicle, the
    vehicle was a device that permitted the assaults to occur, and the vehicle was
    used directly to commit one of the assaults (the injury to Mr. Martins right
    foot).

[22]

The
    motion judge began his analysis with consideration of the Supreme Courts
    decision in
Amos v. Insurance Corp. of British Columbia
, [1995] 3
    S.C.R. 405.
Amos
involved a claim for SABs under a regulation to the
Insurance
    (Motor Vehicle) Act
, R.S.B.C. 1979, c. 204, by a person who was attacked
    and shot through the window of his car by a gang of individuals who attempted
    to enter the car.  The relevant regulation provided for no-fault benefits for
    injuries caused by an accident that arises out of the ownership, use or
    operation of a vehicle.

[23]

Under
Amos
, a two-part test applies to the determination whether an injury
    arises out of the ownership, use or operation of an automobile for the
    purpose of an insurers statutory obligation to provide no-fault benefits to
    its own insured.  In
Amos
, at para. 17, Major J. formulated this test
    as follows:

1.    Did the
    accident result from the ordinary and well-known activities to which
    automobiles are put? [The purpose branch of the test].

2.    Is there
    some nexus or causal relationship (not necessarily a direct or proximate causal
    relationship) between the appellants injuries and the ownership, use or
    operation of his vehicle, or is the connection between the injuries and the
    ownership, use or operation of the vehicle merely incidental or fortuitous? [The
    causation branch of the test].

[24]

The
    motion judge held, at para. 49 of his reasons, that Mr. Martin had satisfied
    the purpose branch of the
Amos
test.  This finding is unchallenged
    before this court.  The central question, therefore, is whether Mr. Martin had
    also satisfied the causation requirement for the receipt of SABs.

[25]

The
    motion judge reviewed several decisions of this court regarding the causation
    branch of the
Amos
test, including
Chisholm v. Liberty Mutual
    Group
(2002), 60 O.R. (3d) 776 and
Greenhalgh v. ING Halifax Insurance
    Co.
(2004), 72 O.R. (3d) 338, leave to appeal to S.C.C. refused, [2004]
    S.C.C.A. No. 461.

[26]

Citing
    the following passage from
Chisholm
, at para. 11, the motion judge correctly
    noted that the effect of the 1996 amendments to the predecessor version of the
    1996 Schedule, described above, was to narrow, and render more strict, the
    causation requirement for the receipt of SABs:

The 1996 Schedule, which accompanied these statutory
    amendments, eliminated the word indirectly in the definition of accident. 
    Now, as I have discussed, insured persons are entitled to accident benefits
    only if their impairment or injuries are directly caused by the use or
    operation of an automobile.  Therefore, an insured person seeking accident
    benefits under the 1996 Schedule must meet a narrower or more stringent
    causation requirement.  [Citation omitted.]

[27]

In
Chisholm
, the plaintiff was rendered a paraplegic when an unknown
    assailant fired gunshots at his car.  His claim against his automobile insurer
    for SABs was denied by his insurer on the basis that his injuries were not
    caused by an accident as defined under s. 2(1) of the 1996 Schedule.  This
    court upheld the insurers denial of SABs on the ground that the shooting
    constituted an intervening act, independent of the use or operation of the
    plaintiffs vehicle, that broke the chain of causation.

[28]

Greenhalgh
also concerned the entitlement of an injured insured to SABs under the 1996
    Schedule.  In that case, the plaintiffs vehicle became stuck on a country road
    on a cold winter night.  The plaintiff set out on foot to reach nearby houses
    and became disoriented and lost.  She suffered severe frostbite due to exposure
    to the elements, resulting in the amputation of her fingers and her legs below
    the knees.

[29]

As
    in
Chisholm
, this court upheld the plaintiffs insurers denial of the
    plaintiffs claim for SABs on the basis that the plaintiff was not involved in
    an accident within the meaning of the 1996 Schedule.  This court held that the
    cause of the plaintiffs injuries  the weather  was unrelated to the use or
    operation of the plaintiffs vehicle.  None of the numerous intervening
    occurrences between the time the plaintiffs car became stuck and the time she
    suffered her injuries could be considered a normal incident of the risk caused
    by the use or operation of her car.  The use of the plaintiffs motor vehicle
    was ancillary to her injuries.

[30]

The
    motion judge concluded that
Chisholm
and
Greenhalgh
are
    distinguishable on the facts from this case.  He stated, at para. 46:

This is not a case like
Chisholm
, where the injured
    party was merely sitting in his car and was shot by an outsider.  Nor is it a
    case like
Greenhalgh
, where the car was merely a means of
    transportation to the site where the injured party got lost, and was ultimately
    injured some distance away from the car.

[31]

In
    contrast, in the motion judges view, Mr. Martins vehicle was part of the
    instrumentality through which the assaults were committed.  He reasoned, at
    para. 46, as follows:

[Mr. Martin] was shoved into the trunk of his car; he was
    forced to assist the driver of the car by shifting gears, while assaults were
    being committed; he was driven in his own car to another parking lot where the
    assaults were continued; and he was struck by his own car, and his foot was
    injured, before the assailants left.

[32]

Relying
    on the decision of the Superior Court in
Downer v. Personal Insurance Co.
,
    2011 ONSC 4980, 107 O.R. (3d) 65, the motion judge went on to hold, at paras.
    51 and 54, that Mr. Martins injuries were directly connected to the use and
    operation of his vehicle and, accordingly, his injuries occurred as a result
    of an accident within the meaning of the 1996 Schedule.

(b)

Failure to Apply the Modified Causation Test

[33]

Certas
    submits that the motion judge erred in his causation analysis because it was
    the assaults on Mr. Martin, and not the use or operation of his vehicle, that
    directly caused his alleged injuries.  Consequently, Certas says, Mr. Martin
    was not injured as the result of an accident within the meaning of that term
    under s. 2(1) of the 1996 Schedule.

[34]

With
    one exception, which I will address shortly, I agree with this submission. In
    my view, the motion judges reasons suggest that he failed to appreciate that the
Amos
causation test does not apply to the interpretation of accident
    under the 1996 Schedule. Instead, a modified causation test applies, as
    established by the jurisprudence of this court. I say this for the following
    reasons.

[35]

In
Chisholm
, at paras. 18 and 20, Laskin J.A. held:

[18]    Chisholm submits that the
Amos
test should
    apply to the interpretation of accident under the 1996 Schedule and that he
    meets this test.  In my view, the
Amos
test does not apply, and even
    if it did, I am dubious whether Chisholm could satisfy it.

...

[20]    But the stringent causation requirement  directly
    causes  in the definition of accident under the 1996 Schedule means that the
Amos
test, or at least the causation part of that test, can no longer be used to
    interpret the definition.  Indeed, Major J.s reasons in
Amos
say as
    much.  In setting out the causation part of the test, Major J. explicitly
    stated at para. 17 that the required nexus or causal relationship between a
    plaintiffs injuries and the ownership, use or operation of his or her car was not
    necessarily a direct or proximate causal relationship.

[36]

Chisholm
also emphasizes that even if the use of an automobile may be said to be a cause
    of an insureds injuries, a later intervening event can break the chain of
    direct causation.  Justice Laskin explained, at paras. 29 and 34:

[29]    Put differently, even accepting that the use of
    Chisholms car was a cause of his impairment, a later intervening act
    occurred.  He was shot.
An intervening act may not absolve an insurer of
    liability for no-fault benefits if it can fairly be considered a normal
    incident of the risk created by the use or operation of the car  if it is
    part of the ordinary course of things.
See J.G. Fleming, The Law of
    Torts, 9th ed. (North Ryde, NSW: LBC Information Services, 1988) at p. 247. 
    Gun shots from an unknown assailant can hardly be considered an intervening act
    in the ordinary course of things.  The gun shots were the direct cause of his
    impairment, not his use of his car.

....

[34]    [T]he dominant feature
    of Chisholms claim is the gun shots.  The use or operation of his car is at
    best ancillary.

[Emphasis added.]

[37]

In
Greenhalgh
, this court adopted and clarified the
Chisholm
approach
    to causation.  Justice Labrosse put it this way in
Greenhalgh
, at
    para. 36:

[I]n my opinion, the
Chisholm
test, as it applies to
    this case, can best be set out in the form of two questions:

1.    Was the use or operation of the vehicle a cause of the
    injuries?

2.    If the use or operation of a vehicle was a cause of the
    injuries, was there an intervening act or intervening acts that resulted in the
    injuries that cannot be said to be part of the ordinary course of things?  In
    that sense, can it be said that the use or operation of the vehicle was a
    direct cause of the injuries?

[38]

In
    this case, I have considerable reservations as to whether even the first branch
    of this modified causation test is met.  Although the motion judge concluded,
    at para. 46, that Mr. Martins vehicle was part of the instrumentality through
    which the assaults were committed, there is a strong argument that Mr.
    Martins car was nothing more than the venue where many of the assaults
    occurred.  For this reason, I doubt whether the use or operation of his vehicle
    was a cause of Mr. Martins injuries.

[39]

That
    said, in my view it is clear that the motion judge failed to address and apply
    the second branch of the modified causation test articulated in
Chisholm
and
Greenhalgh
.  With respect, this was an error.  Consequently, I
    prefer to rest the disposition of this appeal on this ground.

[40]

I
    find support for the conclusion that the motion judge erred by failing to come
    to grips with the second branch of the modified causation test in the recent
    decision of this court in
Downer v. Personal Insurance Co.
, 2012 ONCA
    302, leave to appeal to S.C.C. refused, [2012] S.C.C.A. No. 332.  As in this
    case,
Downer
concerned whether an insured was entitled to SABs on the
    basis that he was injured in an accident within the meaning of s. 2(1) of the
    1996 Schedule.

[41]

In
Downer
, the plaintiff was assaulted by several unknown assailants
    while he was sitting in his car at a gas station.  In the ensuing struggle with
    his assailants, the plaintiff managed to escape by putting his vehicle in gear
    and driving away.  He believed that, in doing so, he may have run over one of
    his assailants as he left the gas station.  He claimed psychological and
    physical injuries as a result of the incident and sought to recover SABs from
    his automobile insurer.

[42]

The
    Superior Court judge held, at para. 15, that there was a direct or proximate
    causal relationship between the plaintiffs injuries and the ownership, use or
    operation of his vehicle.  He further held, at para. 21, that: the plaintiffs
    injuries were caused by assailants whose purpose was to seize possession and
    control of his automobile from him; the assault on the plaintiff was not
    random but, rather, arose out of his ownership, use and operation of his
    vehicle; and, it was the  use or operation of his own vehicle that put [the
    plaintiff] in harms way.  The Superior Court judge therefore ruled that the
    plaintiffs injuries were caused by an accident and that he was entitled to
    SABs from his insurer.

[43]

In
    the case at bar, the motion judge viewed the facts in
Downer
as
    analogous to those in this case.  He grounded his own conclusion that Mr.
    Martins injuries were directly connected to the use and operation of his
    vehicle in the Superior Court judges decision in
Downer
.

[44]

However,
    the Superior Court judges decision in
Downer
was reversed, in part,
    on appeal to this court.  This court held that: (1) the Superior Court judge erred
    in law in his causation analysis by failing to apply the modified causation
    test outlined in
Greenhalgh
, in particular by failing to ask whether
    an intervening act outside the ordinary course of things resulted in the
    plaintiffs injuries; (2) the physical assault on the plaintiff did not
    constitute an accident under s. 2(1) of the 1996 Schedule; and (3) the
    plaintiffs alleged psychological injuries, which were said to have been caused
    by his belief that he may have run over one of his assailants as he fled the
    scene, if proven, may have been caused by an accident.

[45]

Justice
    LaForme, writing for a unanimous court in
Downer
, stated, at para. 39:

Under the modified causation test from
Chisholm
and
Greenhalgh
,
    it is not enough to show that an automobile was the location of an injury
    inflicted by tortfeasors, or that the automobile was somehow involved in the
    incident giving rise to the injury.  Rather, the use or operation of the automobile
    must have directly caused the injury.

[46]

Justice
    LaForme went on to hold, at paras. 41, 43 and 49-50:

[41]  [T]he assault on the plaintiff as he sat in his car
    sorting his money cannot fairly be considered as a normal incident of the risk
    created by the use or operation of the car.

...

[43]  The governing appellate authority on the causation test
    for defining an accident under s. 2(1) of the [1996] Schedule makes it plain
    and obvious on the agreed facts that the plaintiffs injuries  insofar as they
    were caused by the assault  were not directly caused by the use or operation
    of his vehicle, but rather were caused by an intervening act in the form of an
    assault that cannot be said to have been part of the ordinary course of
    things.

....

[49]  [In contrast] I agree that running over someone can
    fairly be considered as a normal incident of the risk created by the use or
    operation of a vehicle.

[50]  Any resulting psychological impairment from such an
    incident could be a direct consequence of the use or operation of his motor
    vehicle.

[47]

In
    fairness to the motion judge in this case, this courts decision in
Downer
was released after the date of the motion judges ruling on Certass summary
    judgment motion.  Nonetheless,
Downer
compels the conclusion that the
    motion judges causation analysis was fatally flawed.

[48]

In
    particular, assuming that the use or operation of Mr. Martins car was a cause
    of his injuries, the motion judge failed to address the second branch of the
    modified causation test.  It required the motion judge to inquire whether an
    intervening act or acts, which were not part of the ordinary course of things
    or a normal incident of the risk created by the use or operation of the car,
    resulted in Mr. Martins injuries.  If so, the use or operation of Mr. Martins
    car could not be said to be a direct cause of his injuries within the meaning
    of s. 2(1) of the 1996 Schedule.

[49]

The
    motion judge failed to undertake this critical inquiry. In doing so, he erred. It
    therefore falls to this court to apply the second branch of the modified
    causation test to the facts of this case.

(c)

Application of the Second Branch of the

Modified
    Causation Test

[50]

In
    my opinion, with one exception that I will describe below, the use or operation
    of Mr. Martins vehicle cannot be said to have directly caused his injuries.

[51]

I
    begin with the initial assaults.  On the facts asserted by Mr. Martin, the
    assaults commenced in the parking lot of the night club, as Mr. Martin was
    preparing to leave after work.  At this point, the assaults consisted of Mr.
    Martin being pushed up against his car, threatened with what he believed to be
    a weapon, pepper sprayed, pushed to the ground, and ultimately forced into the
    trunk of his car.

[52]

I
    do not think that Mr. Martins injuries from these assaults can fairly be said
    to have been directly caused by the use or operation of his car.  Indeed, his
    car was not the dominant feature in these assaults at all.  Rather, as in
Chisholm
and
Downer
, the assaults themselves, which were distinct acts independent
    from the use or operation of his vehicle, caused Mr. Martins injuries.

[53]

Nor
    do I view the head injury allegedly suffered by Mr. Martin when he was forced
    into the trunk of his car as falling into a different causal category.  As this
    courts decision in
Downer
makes clear, at para. 39, under the
    modified causation test established by
Chisholm
and
Greenhalgh
,
    it is not enough to show that an automobile was somehow involved in the
    incident giving rise to the injury.  Rather, the use or operation of the
    automobile must have directly caused the injury.

[54]

Forcibly
    placing a person into the trunk of a car is not in the ordinary course of
    things associated with the use or operation of a vehicle.  This forcible act
    is a form of assault, like the other assaults perpetrated on Mr. Martin when
    his assailants first approached him.  Even if it could be said that the
    striking of Mr. Martins head on the trunk of his car involved the use of the
    car, that use was merely ancillary to the assaultive act of attempting to force
    him into the trunk of his vehicle, which directly caused the injury to Mr.
    Martins head.

[55]

Similarly,
    I regard the use or operation of Mr. Martins vehicle as ancillary to the next
    round of assaults.  The assailants repeatedly struck the back of Mr. Martins
    head after he was forced into the front seat of his car to assist them in
    shifting the vehicles gears.  Any injuries sustained by Mr. Martin from these
    blows, in my view, cannot be considered a normal incident of the risk created
    by the use or operation of the car.  To paraphrase Laskin J.A.s words in
Chisholm
,
    at para. 29, and Labrosse J.A.s comments in
Greenhalgh
, at para. 36, quoted
    above, being hit about the head while being forced to operate the gears of a
    car can hardly be considered an intervening act in the ordinary course of
    things.

[56]

That
    brings me to the final assaults at the second parking lot where, after being
    removed from his car, Mr. Martin was pushed, struck on the chest and side, and
    again pepper sprayed.  In a further act of gratuitous violence, his fingers
    were broken with a blunt object and, it is said, his car was driven over his
    right foot by his fleeing assailants.

[57]

All
    these senseless acts, except for the injury to Mr. Martins foot, had nothing
    to do with the use or operation of Mr. Martins car.  These assaults, in my
    opinion, constituted intervening acts that cannot reasonably be said to be part
    of the ordinary course of things associated with the use or operation of Mr.
    Martins vehicle.  In this sense, the use or operation of the vehicle was not,
    as a matter of law, a direct cause of the injuries suffered by Mr. Martin in
    the second parking lot.

[58]

I
    reach a different conclusion, however, concerning the alleged injury to Mr.
    Martins right foot.

[59]

Based
    on the evidence before the motion judge, I think there is a strong argument
    that the injury sustained by Mr. Martin to his right foot was directly caused
    by the use or operation of his vehicle, that is, by an accident within the
    meaning of s. 2(1) of the 1996 Schedule.  In contrast to Mr. Martins other
    injuries, the direct cause of the injury to Mr. Martins right foot was the
    operation of the car itself.

[60]

On
    this record, it is unclear whether the mishap with Mr. Martins foot was
    inadvertent or deliberate.  If deliberate, it may be open to Certas to argue
    that this injury also constituted an intervening, intentional tort that falls
    outside the reach of the ordinary course of things associated with the use or
    operation of a vehicle.  It may also be open to Certas to contend that the
    renewed theft of Mr. Martins vehicle in the second parking lot was itself an
    intervening event that broke the chain of causation between the use or
    operation of the vehicle and the foot injury.

[61]

There
    is, therefore, at the very least, a genuine issue requiring a trial to
    determine whether the injury to Mr. Martins right foot was sustained in an
    accident, in the sense contemplated by s. 2(1) of the 1996 Schedule.  In
    respect of that injury and the SABs associated with it, I conclude that Certas
    is not entitled to summary judgment.

[62]

Mr.
    Martin submits that if his SABs claim regarding his foot injury must proceed to
    trial on the basis that this injury may have been directly caused by the use or
    operation of his vehicle, he is fully entitled to all SABs claimed in respect
    of all his alleged injuries.  As his counsel put it, once in the SABs door,
    Mr. Martin is entitled to full SABs recovery.

[63]

I
    would reject this submission.  The definition of accident under s. 2(1) of
    the 1996 Schedule requires that the use or operation of an automobile directly
    [cause] an impairment.  On a plain reading of this provision, the causation
    requirement is focused on the specific impairment at issue.  Thus, if only some
    of an insureds injuries are directly caused by the use or operation of an
    automobile, while others are not, only the impairments in the first causal
    category meet the causation requirement of the definition under s. 2(1).  This
    court took this approach in
Downer
when it distinguished between the
    physical and psychological injuries allegedly suffered by the plaintiff in that
    case.

[64]

I
    add this observation.  I see no basis in this case to distinguish Mr. Martins
    alleged physical injuries from his alleged psychological injuries.  In
Downer
,
    the plaintiffs claim of psychological injuries was based on his belief that he
    drove over one of his assailants as he left the scene of the incident.  These
    injuries, therefore, arguably were directly caused by the use and operation of
    his car.  In contrast, the psychological injuries asserted by Mr. Martin
    allegedly resulted from the overall constellation of assaults that he was
    forced to endure.  Unlike
Downer
, there is no suggestion that they
    were specifically triggered by the use or operation of his vehicle.

(d)

Conclusion

[65]

I
    conclude that, with the possible exception of the injury to his right foot, Mr.
    Martins injuries were not caused by an accident within the meaning of s.
    2(1) of the 1996 Schedule.  I would therefore allow the appeal on this issue,
    and grant Certas summary judgment, dismissing Mr. Martins SABs claims against
    it, save for those of his SABs claims that relate to the injury to his right
    foot.

(3)

Did Mr. Martins Injuries Arise Directly or

Indirectly from the Use or
    Operation of his Automobile?

(a)      Motion Judges Ruling

[66]

Because the motion judge concluded that all Mr. Martins injuries were
    directly connected to the use and operation of his vehicle, he found it
    unnecessary to address separately Mr. Martins indemnity claim under s.
    239(1)(a) of the Act.  He said merely, at para. 53: Since I have come to this
    conclusion on the SAB[s] claim, as noted earlier there is no doubt that Mr.
    Martins claim under s. 239(1) of the [Act] can also be maintained.

[67]

On
    the motion judges SABs ruling, this conclusion was clearly correct.  Because I
    have reached a different conclusion on Mr. Martins entitlement to SABs, I turn
    now to his indemnity claim under s. 239(1)(a) of the Act.

(b)     Discussion

[68]

At
    the outset, I note that the 1996 amendments to the SABs schedules, which
    introduced the strict causation requirement reflected in the definition of
    accident under the 1996 Schedule, are irrelevant to Mr. Martins indemnity
    claim.  The legislature made no companion amendment to s. 239(1)(a) of the Act.
[2]
That provision continues to contemplate loss or damage arising ...
directly
    or indirectly
from the use or operation of [an insured] automobile
    (emphasis added).

[69]

In
Citadel General Assurance Co. v. Vytlingam
, 2007 SCC 46, [2007] 3 S.C.R.
    373, the respondents were injured as they were driving on a highway when two
    individuals who were high on alcohol and drugs dropped a large boulder onto their
    car.  The Supreme Court concluded that the respondents were not entitled to
    indemnification under s. 239(1) of the Act because the liability of the
    tortfeasors did not arise directly or indirectly from the use or operation of
    the tortfeasors car.  Rather, the rock-throwing was an independent act that
    broke the chain of causation.  Justice Binnie, at para. 25, emphasized that
    for coverage to exist, there must be an unbroken chain of causation linking
    the conduct of the motorist
as a motorist
to the injuries in respect
    of which the claim is made (emphasis added).

[70]

In
Lumbermens Mutual Casualty Co. v. Herbison
, 2007 SCC 47, [2007] 3 S.C.R.
    393, released concurrently with
Vytlingam
, a hunter stepped out of his
    truck, which he left running, and shot at a target that he mistakenly believed was
    a deer.  The target, in fact, was a member of the shooters hunting party.  The
    Supreme Court held that the victims injury did not arise directly or
    indirectly from the use or operation of the hunters insured truck.  Justice
    Binnie stressed, at para. 12, that the relevant inquiries were: (1) whether the
    tortfeasor used his motor vehicle as a motor vehicle and not for some other
    purpose; and (2) whether there was an unbroken chain of causation linking the
    ... injuries to the use and operation of the ... vehicle which is shown to be
    more than simply fortuitous.

[71]

In
    my opinion, the causation requirement contemplated by
Vytlingam
and
Herbison
is not met on the facts here.  Aside from the injury to his right foot, Mr.
    Martins injuries arose from the assaults inflicted upon him by his assailants,
    rather than from the conduct of his assailants as motorists.  The fact that
    some of the assaults occurred in, while others occurred near, Mr. Martins
    vehicle does not satisfy the casual connection envisaged by
Vytlingam
and
Herbison
.  The involvement of Mr. Martins car was merely
    ancillary or fortuitous to the injuries inflicted.

[72]

The
    fact that some of the assaults on Mr. Martin took place when he was inside his
    vehicle is insufficient to trigger liability under s. 239(1)(a) of the Act.  In
Russo v. John Doe
, 2009 ONCA 305, 95 O.R. (3d) 138, a plaintiff was
    injured when she was hit by a bullet fragment during a drive-by shooting.  She
    sustained serious spinal injuries that rendered her paraplegic.  The plaintiff
    sued the unidentified driver of the car and her own automobile insurer,
    pursuant to the Ontario Policy Change Form (OPCF) 44R  Family Protection
    Coverage Endorsement to her motor vehicle liability insurance policy.

[73]

The
    plaintiffs insurer defended the action, claiming that the plaintiffs injuries
    did not result directly or indirectly from the ownership, use or operation of
    an automobile, as required by the OPCF 44R Endorsement, but rather from an
    intervening, independent act  the shooting.  The insurers subsequent summary
    judgment motion was allowed, dismissing the plaintiffs claim for indemnity in
    respect of the damages she suffered.

[74]

On
    appeal, this court held that the shooting was a distinct and intervening act
    that was independent from the use or operation of the vehicle.  Justice
    Juriansz stated, at para. 34:

Although the incident can indeed be characterized as a drive-by
    shooting, this characterization simply means that the vehicle create[d] an
    opportunity in time and space for damage to be inflicted.  [Citation omitted.]

[75]

This
    reasoning is apposite in this case.  Here, Mr. Martins car served as the venue
    for some of the assaults inflicted upon him but, aside potentially from his
    foot injury, his vehicle was not the direct or indirect cause of his injuries.

[76]

Nor
    does the fact that Mr. Martins car was used to transport him during the assaults
    trigger Certass liability under s. 239(1)(a).  As Binnie J. put it in
Vytlingam
,
    at para. 35: To suggest that any time a car is used to transport people to the
    scene of a tort or a crime is sufficient to engage inadequately insured
    motorist coverage stretches the intended coverage until it snaps.

[77]

Both
Chisholm
and
Russo
support the conclusion that Mr. Martins
    vehicle was merely an incidental element to the assaults perpetrated by his
    attackers.  Recall that the plaintiff in
Chisholm
was injured by a
    gunshot when he was driving his car; in
Russo
, the plaintiff was
    injured by a gunshot fired by a drive-by assailant.  In both cases, this court
    held that the shootings were independent of the use or operation of an
    automobile and were intervening acts that broke the chain of causation.

[78]

I
    note, finally, that s. 239(1)(a) of the Act constrains the types of risk
    against which an insurer may be expected to provide indemnification.  In
Vytlingam
,
    Binnie J. stated, at para. 4: Insurance policies must be interpreted in a way
    that gives effect to the reasonable expectations of both insured
and
insurer
    (emphasis in original).  In my view, an argument that Certas reasonably
    expected to provide indemnification for injuries arising from assaults that
    only incidentally involved an insureds vehicle stretches the coverage it
    agreed to provide precisely in the manner that the Supreme Court cautioned
    against in both
Herbison
and
Vytlingam
.

[79]

Accordingly,
    I conclude that, with the possible exception of the alleged injury to Mr.
    Martins right foot, Mr. Martins injuries did not arise, directly or
    indirectly, from the use or operation of his vehicle, within the meaning of s.
    239(1)(a) of the Act.  Except, potentially, for losses or damages associated
    with his right foot injury, Mr. Martins indemnification claim against Certas
    under s. 239(1)(a) of the Act must fail and Certas is entitled to summary
    judgment accordingly.

V.      Disposition

[80]

For
    the reasons given, I would allow the appeal in part, by setting aside paragraph
    one of the motion judges December 5, 2011 order and substituting in its stead
    an order: (1) dismissing Mr. Martins action against Certas save and except for
    Mr. Martins SABs and indemnification claims concerning the alleged injury to
    his right foot; and (2) declaring that a genuine issue requiring a trial exists
    with respect to those of Mr. Martins claims relating to the injury to his
    right foot.

[81]

Certas
    has been mainly, but not entirely, successful on this appeal.  I would award it
    some of its costs of the appeal, fixed in the amount of $5,000, inclusive of
    disbursements and all applicable taxes.  I would set aside the motion judges
    costs award in favour of Mr. Martin and invite the parties brief, written
    submissions concerning the costs of the motion before the motion judge.  I
    would direct that Certass written costs submissions be delivered to the
    Registrar of this court within 15 days from the date of release of this
    decision and that Mr. Martins costs submissions be similarly delivered within
    15 days thereafter.

Released:

JAN 17 2013                                              E.A.
    Cronk J.A.

EAC                                                          I
    agree G.J. Epstein J.A.

I
    agree S.E. Pepall J.A.





[1]
Throughout his reasons, the motion judge refers to the definition of accident
    set out in s. 3(1) of O. Reg. 34/10, which is identical to the predecessor
    definition of accident contained in the 1996 Schedule.  However, O. Reg.
    34/10 became effective on September 1, 2010, after the date of the incident
    involving Mr. Martin.  The legislative definition of accident applicable in
    this case, therefore, is that contained in s. 2(1) of the 1996 Schedule.



[2]
The phrase directly or indirectly was added to s. 239(1)(a) by the
    legislature in 1990.  See:
An Act to amend certain Acts respecting
    Insurance
, S.O. 1990, c. 2, s. 64(1).


